Citation Nr: 1549126	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus. 

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the record indicates that the Veteran is unemployed, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ should attempt to obtain records from SSA.

The Veteran was last provided a VA medical examination in January 2012 with respect to his service-connected bilateral pes planus.  The VA examination report indicated a diagnosis of flat feet, mild.  The report noted that the Veteran did not experience extreme tenderness of the feet and did not have pain on manipulation of the feet and there was no marked pronation of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, since that time, the Veteran's representative requested a new VA examination to evaluate the current severity of the Veteran's disability.  The Veteran also reported that he has experienced more pain and a December 2014 VA medical treatment record noted that the Veteran reported pain that worsened over the last year, was prescribed a cane and exhibited generalized pain.  While the evidence indicates a worsening of the disability, the current medical evidence is insufficient to determine whether an increased rating is warranted.  Therefore, a new VA examination is required.  

Finally, the Veteran has not been provided a VA medical examination concerning his claim for service connection for a neck disability.  The Veteran contends that he injured his head in 1976 when he hit his head on the top of an army jeep.  He stated that he complained of headaches and pain in and above his ears.  He stated that the pain and injury actually was related to his neck.  In support of his contention, he stated that the November 2013 VA medical opinion noted that the Veteran's otalgia was "more likely" a muscular pain and not from an ear condition.  The record reflects that the Veteran has a current neck disability, has reported chronic pain since service, and the evidence indicates a possible relationship to service, but is not sufficient to adjudicate the claim.  Accordingly, a VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims folder and the Veteran notified accordingly.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral pes planus.  The claims folder must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of the bilateral pes planus must be discussed, as well as all resulting functional impairment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability present.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran has a chronic neck disability related to active service, to include any residuals of a neck injury per the Veteran's report of hitting his head when riding in a Jeep.  

When addressing the above, the examiner should discuss the Veteran's belief that his ear pain/headaches documented in the service treatment records actually involved his neck.  The examiner should also discuss the November 2013 VA medical opinion wherein the VA examiner opined that the Veteran's otalgia was "more likely" a muscular pain and not an ear condition.   

A rationale must be offered for any opinion reached.

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


